In re Disciplinary Counsel La.St.Bar;—Other(s); applying for motion for interim suspension pursuant to Rule XIX, Sec. 19.
Interim suspension granted.

ORDER

Considering the foregoing Joint Motion for Interim Suspension:
Pursuant to Article V, § 5 of the Louisiana Constitution of 1974, as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, H. Gayle Marshall, attorney at law, be and he is suspended from the practice of law pursuant to Rule XIX, § 19, pending further orders of this court.
IT IS FÚRTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11 and 19.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
LEMMON, J., not on panel.